UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-16106 APA Enterprises, Inc. (Exact name of Registrant as specified in its charter) Minnesota 41-1347235 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2950 N.E. 84th Lane, Blaine, Minnesota 55449 (Address of principal executive offices and zip code) (763) 784-4995 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirement for the past 90 days. YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer£Accelerated filer£Non-accelerated filerT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class: August 7, 2007 Common stock, par value $.01 11,872,331 1 APA ENTERPRISES, INC. FORM 10-QSB TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED CONDENSED BALANCE SHEETS 3 CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS 4 CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 9 ITEM 3. CONTROLS AND PROCEDURES 13 PART II. OTHER INFORMATION 13 ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITY AND USE OF PROCEEDS 13 ITEM 3. DEFAULT UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS APA ENTERPRISES, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) June 30, March 31, 2007 2007 Assets Current assets: Cash and cash equivalents $ 6,509,106 $ 6,716,176 Accounts receivable 2,119,767 1,697,811 Inventories 1,619,934 1,312,681 Prepaid expenses and other 136,373 138,199 Current assets - discontinued operations 29,886 367,325 Total current assets 10,415,066 10,232,192 Property, plant and equipment, net 1,668,160 1,656,011 Property, plant and equipment, net - discontinued operations - 554,879 Goodwill 2,570,511 2,570,511 Other 281,589 307,122 Note receivable 480,880 - Long term assets - discontinued operations 100,000 401,843 3,432,980 3,279,476 Total assets $ 15,516,206 $ 15,722,558 Liabilities and shareholders’ equity Current liabilities: Current portion of long-term debt $ 70,715 $ 69,528 Accounts payable 1,515,770 916,509 Accrued compensation 812,279 815,626 Accrued expenses 59,901 93,251 Current liabilities of discontinued operations 281,640 115,812 Total current liabilities 2,740,305 2,010,726 Long-term debt, net of current maturities 109,939 128,071 Other long term liabilities 333,836 107,277 Long-term liabilities of discontinued operations 247,894 - Total liabilities 3,431,974 2,246,074 Shareholders’ equity: Undesignated shares, 4,999,500 authorized shares; no shares issued and outstanding - - Preferred stock, $.01 par value; 500 authorized shares; no shares issued and outstanding - - Common stock, $.01 par value; 50,000,000 authorized shares; 11,872,331 shares issued and outstanding at March 31, 2007 and June 30, 2007 118,723 118,723 Additional paid-in capital 52,028,252 52,018,729 Accumulated foreign currency translation - (8,164 ) Accumulated deficit (40,062,743 ) (38,652,804 ) Total shareholders’ equity 12,084,232 13,476,484 Total liabilities and shareholders’ equity $ 15,516,206 $ 15,722,558 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 3 Table of Contents APA ENTERPRISES, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2007 2006 Revenues $ 4,907,046 $ 5,072,186 Cost of revenues 3,456,901 3,639,724 Gross profit 1,450,145 1,432,462 Operating expenses Selling, general and administrative 1,977,583 1,486,251 Loss on disposal of assets - 3,291 1,977,583 1,489,542 Loss from operations (527,438 ) (57,080 ) Interest income 86,588 103,144 Interest expense (3,718 ) (20,614 ) Other income (expense), net - 16,227 82,870 98,757 (Loss) income from continuing operations before income taxes (444,568 ) 41,677 Income tax expense 24,370 18,980 Net (loss)income from continuing operations (468,938 ) 22,697 Loss from discontinued operations (941,001 ) (134,715 ) Net loss $ (1,409,939 ) $ (112,018 ) Net income (loss) per share basic and diluted: Continuing operations $ (0.04 ) $ 0.00 Discontinued operations (0.08 ) (0.01 ) Net loss $ (0.12 ) $ (0.01 ) Weighted average shares outstanding: Basic and diluted 11,872,331 11,872,331 SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 4 Table of Contents APA ENTERPRISES, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended June 30, 2007 2006 Cash Flow from operating activities Net loss $ (1,409,939 ) $ (112,018 ) Non-cash charges related to discontinued operations 660,314 (341,709 ) Adjustments to reconcile net loss to net cash used in operatingactivities: Depreciation and amortization 123,603 154,416 Deferred taxes 24,270 16,180 Stock based compensation 9,523 19,625 Severance accrual 397,481 - Changes in operating assets and liabilities: - Accounts receivable, net (397,038 ) (212,321 ) Inventories (290,562 ) (236,963 ) Prepaid expenses and other 59,446 24,655 Accounts payable and accrued expenses 319,735 (258,627 ) Net cash used in operating activities (503,167 ) (946,762 ) Cash flow from investing activities Purchases of property and equipment (144,608 ) (192,870 ) Proceeds from sale of assets 389,131 358,765 Net cash provided by investing activities 244,523 165,895 Cash flow from financing activities Repayment of long-term debt (16,945 ) (3,864 ) Net cash used in financing activities (16,945 ) (3,864 ) Foreign currency translation 21,326 (19,100 ) Decrease in cash and cash equivalents (254,263 ) (803,831 ) Cash and cash equivalents at beginning of period 6,763,369 8,947,777 Cash and cash equivalents at end of period $ 6,509,106 $ 8,143,946 Noncash investing and financing: Withdrawal of bond reserve funds, net $ - $ 85,623 Note receivable for Sale of India operations $ 504,499 $ - SEE ACCOMPANYING NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 5 Table of Contents NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited consolidated condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for interim financial statements and with the instructions of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles in the United States of America for complete financial statements. For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended March 31, 2007. In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Certain reclassifications of previously reported amounts have been made to conform that presentation to the current period presentation. In preparation of the Company’s consolidated financial statements, management is required to make estimates and assumptions that affect reported amounts of assets and liabilities and related revenues and expenses during the reporting periods.Actual results could differ from the estimates used by management. The consolidated financial statements represent all companies of which APA Enterprises, Inc. directly or indirectly has majority ownership or otherwise controls. Significant intercompany accounts and transactions have been eliminated. The Company's consolidated financial statements include the accounts of wholly-owned subsidiaries of APA Enterprises, Inc. Note 2.Net Loss Per Share Basic income and diluted (loss) per common share is computed by dividing net income (loss) by the weighted-average number of common shares outstanding during each period. Diluted income (loss) per share is computed by dividing net income (loss) by the weighted-average number of common shares and common equivalent shares outstanding during each period. Common stock options and warrants to purchase 578,490 and 613,980 shares of common stock with a weighted average exercise price of $2.51 and $2.85 were outstanding at June 30, 2007 and 2006, respectively, but were excluded from calculating diluted net loss per share because they were antidilutive. Note 3.Discontinued Operations The Optronics business segment (GaN products) continued to experience lower than expected demand for its products and services during the preceding twelve months and continued to record operating losses.This caused management to critically evaluate the long term viability of the business and after careful deliberation elected to cease operations and discontinue the business.Regarding operations in India, with the discontinuation of GaN products and the logistics and time constraints for APACN’s’ fiber patch cords, the benefit has been less than expected.As a result India was no longer a viable sourcing option and actions were taken to control ongoing costs and recover the investment in the subsidiary.In addition, the Company elected to close its Blaine facility because it was primarily dedicated to the Optronics segment. Sale of India Operations On June 28, 2007, the Company sold APA Optronics (India) Private Limited ("APA India") to an entity owned by the former chief executive officer of the Company, Dr. Anil K. Jain.The purchase price of$504,499 was paid by delivery of a five year promissory note.The note is secured by a pledge of Company stock by Dr. Jain, a pledge by Dr. Jain of payments under his Separation Agreement with the Company, and a personal guaranty by Dr. Jain. The purchase price was determined by the independent directors to be fair and reasonable to the Company.The current portion of the note receivable is presented within “prepaid expenses and other” and the long term portion is reflected as note receivable on the balance sheet.The Company recorded a loss of approximately $127,000 on the sale that is presented in discontinued operations in the condensed consolidated statements of operations. 6 Table of Contents Discontinuance of Optronics Segment The Company ceased all remaining operations related to the Optronics segment in June of 2007.Substantially all employees related to the Optronics segment were terminated prior to June 30, 2007.The Company recorded expense of $78,109 for one time termination benefits.The decision to close its facility in Blaine, Minnesota, that was fully dedicated to the Optronics segment, occurred in June of 2007.The Company recorded a charge of $418,044 for remaining contract obligations costs through November of 2009 as the facility will not provide any economic benefit to the Company in the future. A portion of the contract obligation, $170,150, is reflected as a current liability of discontinued operations, the balance $247,894 is included in long term liabilities of discontinued operations. The Company recorded asset impairment charges of $367,928 related to the write-off of inventory and write-down of fixed assets to their realizable value.The assets remaining that will not be retained will be sold or disposed of.In addition to the costs already recognized, the Company anticipates further closing costs in the next quarter of approximately $60,000 for exiting the Blaine building, liquidating assets and closing Optronics. Discontinued Operations Operating results related to the discontinuance of the Optronics segment and APA India for the three months ended June 30, 2007 and 2006, which have been reclassified and presented in our consolidated statements of income as discontinued operations, are summarized below: Three Months Ended June 30, 2007 2006 Net sales $ 33,336 $ 50,843 Cost of goods sold 229,548 153,318 Gross profit (196,212 ) (102,475 ) Operating expenses 744,789 32,240 Loss from discontinued operations $ (941,001 ) $ (134,715 ) Note 4.Severance Agreement Effective June 28, 2007 Anil K. Jain ceased to be Chief Executive Officer (principal executive officer), Chief Financial Officer (principal financial and accounting officer), and Chairman of the Board of Directors of the Company. Pursuant to the terms of an Amended and Restated Agreement Regarding Employment/Compensation Upon Change In Control dated September 15, 2005, Dr. Jain will be paid his current salary ($190,000 per year) for 24 months after the date of termination of his employment, payable quarterly.As a result, the Company has recorded a severance charge of $397,481 in the statement of operations and the short term portion of the liability is include in accrued compensation and the long term portion of the liability is included in other long term liabilities. This severance provision applies notwithstanding the absence of a "change of control”. Note 5.Stock Based Compensation Commencing April 1, 2006, the Company adopted Statement of Financial Accounting Standard No.123R, “Share-Based Payment” (“SFAS 123R”), which requires all share-based payments, including grants of stock options, to be recognized in the income statement as an operating expense, based on their fair values over the requisite service period. 7 Table of Contents The Company recorded $9,523 and $19,625 of related compensation expense for the three month periods ended June 30, 2007 and 2006, respectively.This expense is included in selling, general and administrative expense.There was no tax benefit from recording this non-cash expense.As of June 30, 2007, $75,749 of total unrecognized compensation expense related to non-vested awards is expected to be recognized over a weighted average period of approximately 2.89years. Note 6.Inventories Inventories consist of the following as of: June 30, 2007 March 31, 2007 Raw Materials $ 1,462,410 $ 1,072,081 Work-in-progress 61,839 23,525 Finished Goods 95,685 217,075 $ 1,619,934 $ 1,312,681 Note 7.Major Customer Concentration One customer comprised approximately 11% of total sales for the three months ended June 30, 2007.One customer comprised 13% of total sales for the first quarter ended June 30, 2006 and 13% of accounts receivable as of June 30, 2006. Note 8.Income Taxes – Adoption of Financial Interpretation (“FIN”) No. 48 In June 2006, the Financial Accounting Standards Bound (“FASB”) issued FIN No. 48,
